         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 1 of 33




Joseph J. Haddad, WSBA No. 47665
joseph@jjh-law.com
JJH LAW, P.C.
514 NW 11th Ave., Ste. 201
Portland, OR 97209
Phone: (503) 552-1467
Fax: (503) 552-1468




                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WASHINGTON


AUSTIN COVINGTON, an individual, and           Case No.:
WENDY BUCK, an individual,

                                               COMPLAINT
                     Plaintiff,
                                               (42 U.S.C. § 2000e et seq. and Washington
  v.                                           law, RCW 49.60.180, RCW 49.60.30, and
                                               RCW 49.52.050)
GERMAN WISE DENTAL LLC dba
LOWER COLUMBIA ORAL HEALTH, a                  DEMAND FOR JURY TRIAL
Washington limited liability company, and
SAM WISE, an individual,

                     Defendant.



       Plaintiffs, Austin Covington and Wendy Buck, by and through undersigned counsel, makes

the following complaint against Defendants German Wise Dental LLC dba Lower Columbia Oral

Health and Sam Wise alleging as follows:




 1 | Complaint                                                           JJH Law, P.C.
                                                                         514 NW 11th Ave., Ste. 201
                                                                         Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 2 of 33




                                  NATURE OF THE ACTION

                                                1.

       Austin Covington and Wendy Buck (collectively, “Plaintiffs”) bring this action for

monetary relief, damages, costs, and attorney’s fees for themselves to redress injuries done to them

by Defendant German Wise Dental LLC dba Lower Columbia Oral Health (“LCOH”) and Sam

Wise and officers, employees or agents of LCOH in contravention of their rights under the Title

VII of the Civil Rights Act, 42 U.S.C. § 2000e et seq., and their state protected rights under the

Revised Code of Washington (“RCW”) 49.60.180, 49.60.30, and 49.52.050. Plaintiffs reserve the

right to seek punitive damages against Defendants for these violations of federal and state law.

                               JURISDICTION AND PARTIES

                                                2.

       Plaintiff Austin Covington is a natural person and a citizen of Nevada.

                                                3.

       Plaintiff Wendy Buck is a natural person and a citizen of Washington.

                                                4.

       Defendant LCOH is a Washington limited liability company, with its principal place of

business in Longview, Washington, and at all times material doing business in Cowlitz county,

Washington. At all material times, Defendant LCOH employed at least 15 individuals within the

state of Washington.

                                                5.

       Defendant Sam Wise is a natural person and a citizen of Washington.

                                               6.




 2 | Complaint                                                                 JJH Law, P.C.
                                                                               514 NW 11th Ave., Ste. 201
                                                                               Portland, OR 97209
           Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 3 of 33




        This Court has jurisdiction over Plaintiffs federal claims under 28 U.S.C. §§ 2201 and 2202

pursuant to 28 U.S.C. §§ 1331, 1343; 42 U.S.C. § 2000e et seq. This Court also has supplemental

jurisdiction over Plaintiffs state claims pursuant to 42 U.S.C. § 1367 as the state claims arise from

the same nucleus of operative facts as the federal claims.

                                                7.

        Venue is proper within the United States District Court, Western District of Washington,

pursuant to 28 U.S.C. § 1391(b) because all or substantially all of Plaintiffs claims arose in this

judicial district.

                                                8.

        Plaintiffs filed timely claims with the Equal Employment Opportunity Commission

(“EEOC”) raising the issues alleged herein. Plaintiffs administrative matters have closed, and they

have been issued a notice of right to sue. Plaintiffs have therefore exhausted administrative

procedures. All claims herein are timely filed within any applicable statute of limitations.

                                                9.

        At all material times, Plaintiffs were supervised by LCOH employees or agents and

Plaintiffs relied on the actual or apparent authority of the LCOH’s employees, supervisors and

management.

                     PLAINTIFF COVINGTON’S FACTUAL ALLEGATIONS

                                                10.

        On or around August 5, 2019, Mr. Covington began working for LCOH as the Clinic

Manager of LCOH’s dental practice, earning a salary of $4,000 and a monthly bonus of $1,500

after a 30-day waiting period.




 3 | Complaint                                                                 JJH Law, P.C.
                                                                               514 NW 11th Ave., Ste. 201
                                                                               Portland, OR 97209
           Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 4 of 33




                                              11.

       Upon his hiring, LCOH’s owner, Sam Wise, began making derogatory references to Mr.

Covington’s sexuality and/or stereotypes based on gender. For example, within days of Mr.

Covington’s hiring, Wise shared the hiring news with the dental practice’s prior owner, Daniel

Haghighi. In response to the news, Haghighi appeared surprised and told Wise that he thought he

only hired women. Wise responded that Mr. Covington was not really a man since Mr. Covington

was gay.

                                              12.

       A few weeks after his hiring, during a staff meeting Wise again commented on Mr.

Covington’s sexuality. Mr. Covington was humiliated by the discussion of his sexuality among

his peers and he asked Wise to stop discussing his sexuality. In response Wise stated that because

he had relocated to Washington from Saudi Arabi to exercise his freedom of speech, he was not

going to stop saying what he wanted.

                                              13.

       Since the completion of Mr. Covington’s 30-day waiting period, Wise refused to pay Mr.

Covington the agreed upon $1,500 monthly bonus.

                                              14.

       Approximately a month after Wise last discussed Mr. Covington’s sexuality in the

workplace, Wise commented that if he and other staff got too close to Mr. Covington, they would

get “Austinitis.” Mr. Covington’s coworker asked Wise what he meant by “Austinitis” and Wise

stated that if you stood close to Mr. Covington, you could become gay.




 4 | Complaint                                                               JJH Law, P.C.
                                                                             514 NW 11th Ave., Ste. 201
                                                                             Portland, OR 97209
          Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 5 of 33




                                              15.

       Around this time, Mr. Covington heard a patient ask Wise who Mr. Covington was. Wise

responded to the patient, “oh the gay one? That’s my new manager.” Mr. Covington again

requested Wise stop with the derogatory references to Mr. Covington by his sexuality. In response,

Wise explained he would continue saying anything he wanted to about Mr. Covington. Indeed,

Wise continued referring to Mr. Covington as “the gay one” with patients at least two or three

other times following the first instance.

                                              16.

       In or around mid-September 2019, Mr. Covington gave Wise a two-week resignation

notice, stating he was tired of the constant sexual harassment from Wise. In response Wise stated

he would stop commenting on Mr. Covington’s sexuality. Mr. Covington accepted the assurance

that the sexual harassment would stop, and he rescinded his resignation.

                                              17.

       In or around October 2019, Wise commented that he did not want a picture of him, and

Mr. Covington posted to the practice’s website because the public would think Wise was gay if he

was pictured with Mr. Covington.

                                              18.

       In or around October, Wise was in the breakroom with Mr. Covington and several other

employees, all of which were women, and he made a comment that God made men to use their

stingers to pollinate as many flowers as he wanted.

                                              19.

       In or around October 2019, Mr. Covington informed Wise that his interactions with female

staff could be construed as sexual harassment. With Mr. Covington’s position duties including



 5 | Complaint                                                               JJH Law, P.C.
                                                                             514 NW 11th Ave., Ste. 201
                                                                             Portland, OR 97209
          Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 6 of 33




human resource duties, Wise was essentially the only individual Mr. Covington could report his

discrimination and retaliation concerns to and he had no choice but to confront Wise about actions

of Wise which Mr. Covington felt were unlawful. For example, on one occasion, Wise told a

female employee that she was overweight and should lose weight if she wanted to keep working

there. Wise told that employee that he would pay for her to have a gym membership to attend to

the gym with him or buy her weight loss pills because he felt she had a pretty face and could model

for him someday. In response to Mr. Covington informing Wise that his comments were sexual

harassment, Wise stated he was simply exercising his freedom of speech and if anyone had a

problem with it, he would fire the employees one-by-one. The next day, Wise informed the staff

during their morning meeting that if anyone could not handle what he says, they could leave the

practice. Mr. Covington stood up in the meeting and stated Wise’s comments were wrong and he

should not ever make anyone uncomfortable in the workplace. Wise stated it was “his way or the

highway” and that no one had enough money to sue him anyway so Mr. Covington should “leave

the drama to the staff.”

                                               20.

       Shortly after, Wise expressed in a staff meeting that he “loved” an employee, Tiffani, “the

most” because she believed in him. Following the meeting Mr. Covington told Wise that he could

not say such statements. Tiffani quit shortly thereafter. Mr. Covington again met with Wise and

explained that as an equal opportunity employer, Wise needed to use better words and treat

everyone equal. Wise then demanded that Mr. Covington do anything to get Tiffani to work for

him again.




 6 | Complaint                                                                JJH Law, P.C.
                                                                              514 NW 11th Ave., Ste. 201
                                                                              Portland, OR 97209
            Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 7 of 33




                                                 21.

        In or around mid-October 2019, in response to Wise directing staff to treat patients

differently on the basis of Medicaid or Medicare recipients, Mr. Covington informed Wise that he

could not discriminate against the clinic’s patients in that manner. Wise explained that he would

continue doing whatever he wanted to.

                                                 22.

        On or around October 28, 2019, Wise asked the billing department and dental assistants to

code for procedures that were not performed in order to bill more money to the patient’s insurance

provider. In response to learning this instruction, Mr. Covington told Wise that doing so would

constitute insurance fraud. Wise responded unconcerned and explained he needed to do what he

could to get more money from the state-insured patients since he barely broke even with those

patients.

                                                 23.

        On or around October or November 2019, Mr. Covington informed Wise that he needed to

stop using a laser to do fillings since he had not received proper training or certifications to use the

laser. The laser had previously been the property of the former owner of the practice. Throughout

the first several weeks of Mr. Covington’s employment, he grew more concerned that Wise was

not using the laser properly due to a strong smell of burning teeth that resulted from Wise using it

on patients. When Mr. Covington learned Wise was not properly trained or certified to use the

device, he was concerned Wise was committing dental malpractice and he told Wise he needed to

stop using it until he was trained and certified. Mr. Covington then enrolled Wise in a class to

learned how to properly use the device.




 7 | Complaint                                                                    JJH Law, P.C.
                                                                                  514 NW 11th Ave., Ste. 201
                                                                                  Portland, OR 97209
          Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 8 of 33




                                                24.

       In or around October, Mr. Covington was individually approached by two dental assistants

that each reported Wise had been retroactively changing patient chart notes created by them in a

manner which made them inaccurate and not truthful. Mr. Covington then spoke with Wise with

the two dental assistants present and Mr. Covington explained that the law requires everything

with patients, whether it be treatments or instructions to the patients, be appropriately documented

in the chart in case the chart was needed for legal reasons. Wise responded that it was his liability

on the line, not the dental assistants, and he would do whatever he needed. Shortly thereafter,

Wise fired one of the assistants for her accurate and truthful chart notes which Wise felt ultimately

did not benefit him.

                                                25.

       In or around early November 2019, Wise required Mr. Covington attend a dental

conference with him in Las Vegas, Nevada. While in Las Vegas, Wise attempted to coerce Mr.

Covington into having a sexual encounter with him. Mr. Covington refused to engage in any

sexual act with Wise and he returned home to Washington.

                                                26.

       On or around November 18, 2019, Wise told Mr. Covington that his position was being

eliminated, effective immediately, due to budget cuts, with Wise assuming Mr. Covington’s

management and human resource duties. Wise also told Mr. Covington that he was “worthless”

and did not need to work there anymore. Following Mr. Covington’s termination on November

18, 2020, Wise wrongfully withheld Mr. Covington’s final paycheck for his work performed on

that day, totally approximately 10 hours of work.




 8 | Complaint                                                                 JJH Law, P.C.
                                                                               514 NW 11th Ave., Ste. 201
                                                                               Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 9 of 33




                                              27.

       Following Mr. Covington’s termination, Wise has posted derogatory and defamatory

statements about Mr. Covington online with shifting reasons for terminating Mr. Covington. Wise

additionally posted a younger picture of Mr. Covington which Wise, upon information and belief,

had previously obtained during Mr. Covington’s pre-employment background check. The picture

Wise shared publicly to their Cowlitz county community outed Mr. Covington being born

biologically female.

                                              28.

       At all material times, Defendant knew Mr. Covington was born biologically female.

                       PLAINTIFF BUCK’S FACTUAL ALLEGATIONS

                                              29.

       On or around September 19, 2019, Ms. Buck was hired as a front desk worker at LCOH’s

dental practice. Ms. Buck’s job duties included greeting patients, answering phones, handling

scheduling matters, and performing payroll.

                                              30.

       Within weeks of Ms. Buck starting work with LCOH, Ms. Buck began observing

inappropriate comments the practice’s owner and Ms. Buck’s direct supervisor, Sam Wise, would

make about women and Austin Covington, LCOH’s Clinic Director that identified as gay.

                                              31.

       On or around November 18, 2019, Wise terminated Mr. Covington and in the days

following Wise expressed animosity to Ms. Buck that she was closely associated with Covington.

After Mr. Covington’s termination, Wise took over Mr. Covington’s human resources duties and




 9 | Complaint                                                             JJH Law, P.C.
                                                                           514 NW 11th Ave., Ste. 201
                                                                           Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 10 of 33




Wise became the only authority at LCOH employees could report discrimination and retaliation

concerns to.

                                               32.

       On or around November 26, 2019, Wise talked with the staff in a meeting about how he

was “above the law” and the staff should therefore demonstrate loyalty to Wise, even if it meant

lying in patient charts. Upon information and belief, prior to this, Mr. Covington had confronted

Wise on several occasions for engaging in harassing behavior with the staff. Wise taunted in this

meeting that if anyone sued him for sexual harassment, they should just do it since “only 1% ever

makes it to court.” Wise then fired a dental assistant.

                                               33.

       On or around December 3, 2019, Wise told the staff that he wanted the staff, which was all

women, to begin dressing like “models.” Wise stated he wanted the women to wear more makeup,

wear feminine outfits, and high heels. Wise also stated that the women were required to refresh

their makeup after lunch. Wise’s directions were captured in LCOH’s written policy called the

“Front Desk Bible,” which contained written policies which required Ms. Buck and her coworkers

“[w]ear a decent outfit with classy makeup” which was “refreshed after lunchtime.” In the evening

on December 3rd, Ms. Buck spoke with Wise about his requirements and she opposed the dress

code. Wise stated that it was required.

                                               34.

       In the days and weeks that followed Wise’s new requirement, Ms. Buck continued to

oppose the requirement on several occasions. Ms. Buck refused to wear high heels in the winter

weather, and she refused to wear and refresh her makeup to Wise’s liking.




 10 | Complaint                                                             JJH Law, P.C.
                                                                            514 NW 11th Ave., Ste. 201
                                                                            Portland, OR 97209
        Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 11 of 33




                                               35.

       On or around January 6, 2020, a coworker of Ms. Buck’s shared a copy of new LCOH

written policies with her, which were dated January 1, 2020. Ms. Buck was concerned to read

statements such as:

       (a) “Under no circumstance any employee can consider [Wise’s] statements/ behaviors
           inappropriate, offensive, or harassment. All employees agreed to waive all their rights
           for any legal litigation or any type of slandering against Dr. Wise for whatever act or
           statement he says. If anyone doesn’t like his way of speech or the way he acts, he/she
           is free to leave after a written two weeks’ notice. This is a private business owned
           completely by Dr. Wise. Whomever doesn’t like his way should leave without
           criticism. Negative comments even in private conversations will be considered a breach
           of the honor code and could be punished by decreasing monthly evaluation of the
           employee that may affect the hourly pay for the coming pay period and/or bonuses.”

       (b) “All employees are expected to wear decent outfits and take care of their personal
           hygiene an appearance and wear decent makeup and perfumes. If they cannot afford
           that, the office will provide the necessary makeup, perfume, and outfits. These will be
           in the female bathrooms to be used in the office only.”

       (c) “In case of neglection that causes any damage or loss including but not limited to losing
           a patient, appointment cancelation, bad online review, fines, late fees, or penalties the
           employee will be liable.”

                                               36.

       After experiencing months of discriminatory and retaliatory behavior from Wise, upon

viewing the new policies crafted by Wise which attempted to excuse and enforce his actions which

Ms. Buck believed to be unlawful, Ms. Buck felt the work environment was so intolerable and she

had no other choice but to immediately resign. At that time, there were no HR workers nor anyone

other than Wise to report workplace concerns to, and the only result from Ms. Buck’s previous

reports and opposition to Wise was his express condonement and escalation of his unlawful

behavior, most recently with LCOH’s new January 1, 2020 policy.




 11 | Complaint                                                               JJH Law, P.C.
                                                                              514 NW 11th Ave., Ste. 201
                                                                              Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 12 of 33




                          PLAINTIFF COVINGTON’S DAMAGES

                                                37.

       As a direct and proximate result of Defendants’ unlawful actions alleged herein, Plaintiff

Covington has and will continue to suffer economic damages. Plaintiff Covington is entitled to

recover from Defendants such lost wages and benefits of employment and other economic losses

in such amount as may be established at trial. Solely for purposes of estimating such economic

losses through the date of this lawsuit, Plaintiff Covington estimates and alleges such economic

damages to be $78,750.

                                                38.

       Reinstatement is not feasible, and Plaintiff Covington is entitled to recover an appropriate

amount in lost future wages and lost earning capacity in an amount to be determined at trial.

Plaintiff Covington estimates and alleges such damages to be $198,000.

                                                39.

       As a further result of Defendants’ actions alleged herein, Plaintiff Covington has suffered

both emotional distress and is entitled to recover noneconomic damages, including emotional and

mental harm for which he should be compensated in an amount found to be appropriate by the jury

based on the evidence presented at trial. Plaintiff Covington estimates and alleges such

noneconomic damages to be $300,000.

                                                40.

       Plaintiff Covington is entitled to a declaration that Defendants’ acted in violation of the

statutes set forth in his claims for relief and equitable relief enjoining Defendants from future

violations of the statutes set forth herein, and such other relief on such terms as the court or jury

may direct.



 12 | Complaint                                                                JJH Law, P.C.
                                                                               514 NW 11th Ave., Ste. 201
                                                                               Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 13 of 33




                               PLAINTIFF BUCK’S DAMAGES

                                                41.

       As a direct and proximate result of Defendant’s unlawful actions alleged herein, Plaintiff

Buck has and will continue to suffer economic damages. Plaintiff Buck is entitled to recover from

Defendant such lost wages and benefits of employment and other economic losses in such amount

as may be established at trial. Solely for purposes of estimating such economic losses through the

date of this lawsuit, Plaintiff Buck estimates and alleges such economic damages to be $32,000.

                                                42.

       Reinstatement is not feasible, and Plaintiff Buck is entitled to recover an appropriate

amount in lost future wages and lost earning capacity in an amount to be determined at trial.

Plaintiff Buck estimates and alleges such damages to be $107,000.

                                                43.

       As a further result of Defendant’s actions alleged herein, Plaintiff Buck has suffered both

emotional distress and is entitled to recover noneconomic damages, including emotional and

mental harm for which she should be compensated in an amount found to be appropriate by the

jury based on the evidence presented at trial. Plaintiff Buck estimates and alleges such

noneconomic damages to be $300,000.

                                                44.

       Plaintiff Buck is entitled to a declaration that Defendant’s acted in violation of the statutes

set forth in her claims for relief and equitable relief enjoining Defendant from future violations of

the statutes set forth herein, and such other relief on such terms as the court or jury may direct.




 13 | Complaint                                                                 JJH Law, P.C.
                                                                                514 NW 11th Ave., Ste. 201
                                                                                Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 14 of 33




                   PLAINTIFF COVINGTON’S CLAIMS FOR RELIEF

                                FIRST CLAIM FOR RELIEF
            Title VII of the Civil Rights Act, Discrimination and/or Harassment
                                      42 U.S.C. § 2000e–2
                       (Plaintiff Covington Against Defendant LCOH)

                                               45.

       Plaintiffs re-allege damages and incorporates by reference the facts and allegations set forth

in the prior paragraphs of this Complaint.

                                               46.

       42 U.S.C. § 2000e–2(a) provides:

               It shall be an unlawful employment practice for an employer: to fail
               or refuse to hire or to discharge any individual, or otherwise to
               discriminate against any individual with respect to his
               compensation, terms, conditions, or privileges of employment,
               because of such individual’s race, color, religion, sex, or national
               origin.

                                               47.

       Defendant engaged in unlawful employment practices, because Defendant discriminated

against and ultimately discharged Plaintiff Covington from employment because of Plaintiff’s

gender, sexual orientation, and/or gender identity. Defendant would not have treated Plaintiff

Covington as described above had it not been because of Plaintiff’s gender, sexual orientation,

and/or gender identify and Defendant’s stereotypes related to gender.

                                               48.

       As stated above, Defendant subjected Plaintiff Covington to unwelcome sex-based and/or

sexual orientation-based comments and severe or pervasive verbal conduct of sexual and/or sexual

orientation nature that unreasonably interfered with Plaintiff’s work performance and altered the

conditions of Plaintiff’s employment to create an abusive and hostile work environment.



 14 | Complaint                                                                JJH Law, P.C.
                                                                               514 NW 11th Ave., Ste. 201
                                                                               Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 15 of 33




                                              49.

       Defendant intentionally created or maintained discriminatory working conditions based

upon Plaintiff Covington’s gender, sexual orientation, and/or gender identify.

                                              50.

       Defendant is liable and responsible for Wise’s unlawfully sexually and/or sexual

orientation harassing conduct because, as an owner of Defendant and the highest-ranking

supervisor at the company, Wise’s was sufficiently high that he was Defendant’s proxy.

                                              51.

       Alternatively, or in addition, Defendant is responsible for Wise’s unlawfully sexually

and/or sexual orientation harassing conduct because, as an owner of Defendant and the highest-

ranking supervisor at the company, Wise was a supervisor with immediate or successively higher

authority over Plaintiff and, on information and belief, Wise participated in and was responsible

for Defendant’s decision to discharge Plaintiff Covington.

                                              52.

       Alternatively, or in addition, Defendant is responsible for Wise’s unlawfully sexually

and/or sexual orientation harassing conduct because Defendant knew of the severe or pervasive

harassment and failed to take immediate and appropriate corrective action.

                                              53.

       Defendant discharged Plaintiff Covington because of his gender, sexual orientation, and/or

gender identify.




 15 | Complaint                                                              JJH Law, P.C.
                                                                             514 NW 11th Ave., Ste. 201
                                                                             Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 16 of 33




                                                54.

        As a result of the harassing conduct Defendant knew or should have known about, Plaintiff

Covington suffered harm and Defendant’s conduct was a motivating factor in causing Plaintiff’s

harm.

                                                55.

        As a result of a violation of 42 U.S.C. § 2000e–2, an employee is entitled to: (1)

compensatory damages, such as lost wages and employment benefits, covering past and future

losses with appropriate interest, as well as damages for pain, suffering, and emotional distress, 42

U.S.C. §§1981a, 2000e-5(g)(1); (2) punitive damages, 42 U.S.C. § 1981a; and (3) costs and

attorney fees, 42 U.S.C. § 2000e-5(k).

                                                56.

        As a result of Defendant’s unlawful conduct, Plaintiff Covington has incurred and

continues to incur lost wages and benefits in an amount to be proven at trial, as set forth above.

                                                57.

        As a direct and proximate result of Defendant’s conduct, Plaintiff Covington has suffered

and will continue to suffer mental stress, humiliation, inconvenience and loss of enjoyment of life

all to Plaintiff’s non-pecuniary loss, in an amount to be determined at trial, as set forth above.

                                                58.

        Defendant’s conduct was willful, malicious and/or done with reckless indifference to

Plaintiff Covington’s federally protected rights. Defendant should be assessed punitive damages

in an amount to be determined at trial.




 16 | Complaint                                                                 JJH Law, P.C.
                                                                                514 NW 11th Ave., Ste. 201
                                                                                Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 17 of 33




                                                59.

        As a result of Defendant’s unlawful actions, Plaintiffs seek the full extent of damages

Plaintiffs are entitled to by law.

                                 SECOND CLAIM FOR RELIEF
                           Title VII of the Civil Rights Act, Retaliation
                                        42 U.S.C. § 2000e–2
                         (Plaintiff Covington Against Defendant LCOH)

                                                60.

        Plaintiffs re-allege damages and incorporates by reference the facts and allegations set forth

in the prior paragraphs of this Complaint.

                                                61.

        42 U.S.C. § 2000e–3(a) provides:

                It shall be an unlawful employment practice for an employer to
                discriminate against any of his employees or applicants for
                employment, for an employment agency, or joint labor-management
                committee controlling apprenticeship or other training or retraining,
                including on-the-job training programs, to discriminate against any
                individual, or for a labor organization to discriminate against any
                member thereof or applicant for membership, because he has
                opposed any practice made an unlawful employment practice by this
                subchapter, or because he has made a charge, testified, assisted, or
                participated in any manner in an investigation, proceeding, or
                hearing under this subchapter.

                                                62.

        Defendant engaged in unlawful employment practices, because Defendant discriminated

against and ultimately discharged Plaintiff Covington from employment because Plaintiff reported

and/or opposed a practice made unlawful by 42 U.S.C. § 2000e, et seq. As set forth above, Plaintiff

Covington opposed sexual harassment and/or discrimination Defendant subjected him to, and

Plaintiff additionally opposed harassment and discrimination Defendant subjected Plaintiff’s




 17 | Complaint                                                                 JJH Law, P.C.
                                                                                514 NW 11th Ave., Ste. 201
                                                                                Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 18 of 33




coworkers to. Defendant discriminated against, wrongfully withheld wages, and terminated

Plaintiff for such opposition.

                                                 63.

        As a result of a violation of 42 U.S.C. § 2000e–2, an employee is entitled to: (1)

compensatory damages, such as lost wages and employment benefits, covering past and future

losses with appropriate interest, as well as damages for pain, suffering, and emotional distress, 42

U.S.C. §§1981a, 2000e-5(g)(1); (2) punitive damages, 42 U.S.C. § 1981a; and (3) costs and

attorney fees, 42 U.S.C. § 2000e-5(k).

                                                 64.

        As a result of Defendant’s unlawful conduct, Plaintiff Covington has incurred and continue

to incur lost wages and benefits in an amount to be proven at trial, as set forth above.

                                                 65.

        As a direct and proximate result of Defendant’s conduct, Plaintiff Covington has suffered

and will continue to suffer mental stress, humiliation, inconvenience and loss of enjoyment of life

all to each Plaintiff’s non-pecuniary loss, in an amount to be determined at trial, as set forth above.

                                                 66.

        Defendant’s conduct was willful, malicious and/or done with reckless indifference to

Plaintiff Covington’s federally protected rights. Defendant should be assessed punitive damages

in an amount to be determined at trial.

                                                 67.

        As a result of Defendant’s unlawful actions, Plaintiffs seek the full extent of damages

Plaintiffs are entitled to by law.




 18 | Complaint                                                                  JJH Law, P.C.
                                                                                 514 NW 11th Ave., Ste. 201
                                                                                 Portland, OR 97209
           Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 19 of 33




                                   THIRD CLAIM FOR RELIEF
                                Discrimination and/or Harassment
                                     RCW 49.60.180 & 49.60.30
                          (Plaintiff Covington Against Defendant LCOH)

                                                  68.

          Plaintiffs re-allege damages and incorporates by reference the facts and allegations set forth

in the prior paragraphs of this Complaint.

                                                  69.

          Defendant engaged in unlawful employment practices, because Defendant discriminated

against and ultimately discharged Plaintiff Covington from employment because of Plaintiff’s

gender, sexual orientation, and/or gender identify. Defendant would not have treated Plaintiff as

described above had it not been because of Plaintiff’s sex and Defendant’s stereotypes related to

gender.

                                                  70.

          Defendant subjected Plaintiff Covington to unwelcome sex-based and/or sexual

orientation-based comments and severe or pervasive verbal conduct of sexual and/or sexual

orientation nature that unreasonably interfered with Plaintiff’s work performance and altered the

conditions of Plaintiff’s employment to create an abusive and hostile work environment.

                                                  71.

          Defendant intentionally created or maintained discriminatory working conditions based

upon Plaintiff Covington’s gender, sexual orientation, and/or gender identify.




 19 | Complaint                                                                   JJH Law, P.C.
                                                                                  514 NW 11th Ave., Ste. 201
                                                                                  Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 20 of 33




                                               72.

       Defendant is liable and responsible for Wise’s unlawfully sexually and/or sexual

orientation harassing conduct because, as an owner of Defendant and the highest-ranking

supervisor at the company, Wise’s was sufficiently high that he was Defendant’s proxy.

                                               73.

       Alternatively, or in addition, Defendant is responsible for Wise’s unlawfully sexually

and/or sexual orientation harassing conduct because, as an owner of Defendant and the highest-

ranking supervisor at the company, Wise was a supervisor with immediate or successively higher

authority over Plaintiff Covington and, on information and belief, Wise participated in and was

responsible for Defendant’s decision to discharge Plaintiff.

                                               74.

       Alternatively, or in addition, Defendant is responsible for Wise’s unlawfully sexually

and/or sexual orientation harassing conduct because Defendant knew of the severe or pervasive

harassment and failed to take immediate and appropriate corrective action.

                                               75.

       Defendant discharged Plaintiff Covington because of his gender, sexual orientation, and/or

gender identify.

                                               76.

       As a result of the harassing conduct Defendant knew or should have known about, Plaintiff

suffered harm and Defendant’s conduct was a substantial factor in causing Plaintiff’s harm.

                                               77.

       As a result of Defendant’s unlawful conduct, Plaintiff has incurred and continues to incur

lost wages and benefits in an amount to be proven at trial, as set forth above.



 20 | Complaint                                                                   JJH Law, P.C.
                                                                                  514 NW 11th Ave., Ste. 201
                                                                                  Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 21 of 33




                                                78.

        As a direct and proximate result of Defendant’s conduct, Plaintiff has suffered and will

continue to suffer mental stress, humiliation, inconvenience and loss of enjoyment of life all to

Plaintiff’s non-pecuniary loss, in an amount to be determined at trial, as set forth above.

                                                79.

        Plaintiff Covington is entitled to recover his costs and attorneys’ fees pursuant to RCW

49.60.030(2).

                                                80.

        As a result of Defendant’s unlawful actions, Plaintiffs seek the full extent of damages

Plaintiffs are entitled to by law.

                               FOURTH CLAIM FOR RELIEF
                                Willful Withholding of Wages
                                       RCW 49.52.050
             (Plaintiff Covington Against Defendant LCOH and Defendant Wise)

                                                81.

        Plaintiffs re-allege damages and incorporates by reference the facts and allegations set forth

in the prior paragraphs of this complaint.

                                                82.

        RCW 49.52.050(2) provides that any employer who “willfully and with intent to deprive the

employee of any part of his wages, pays any employee a lower wage than the wage such employer is

obligated to pay such employee by any statute, ordinance, or contract” is guilty of a misdemeanor.

                                                83.

        RCW 49.52.070 provides that any employer, including any officer, vice principal or agent

of the employer, who violates the foregoing statute shall be liable in a civil action for twice the

amount of wages withheld, together with costs of suit and reasonable attorneys’ fees.


 21 | Complaint                                                                 JJH Law, P.C.
                                                                                514 NW 11th Ave., Ste. 201
                                                                                Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 22 of 33




                                                  84.

        By failing to pay Plaintiff Covington wages on November 18, 2019 for ten hours of his time

worked at his rate of $25 per hour and by failing to pay Plaintiff Covington additional wages of $4,500

he was owed collectively for the months of September, October, and November 2019, as alleged above,

in violation of statute and in tort, Defendants willfully and with intent deprived Plaintiff Covington of

wages pursuant to RCW 49.52.050, and Plaintiff Covington is therefore entitled to exemplary double

damages on all back wages. Allstot v. Edwards, 114 Wn. App. 625, 633-35 (2002).

                                                  85.

        At all material times, Plaintiff Covington did not knowingly submit to Defendants’

withholding of his wages, as alleged above.

                                                  86.

        As a result of the unlawful acts of Defendants LCOH and Wise, Plaintiff Covington has

been deprived of compensation in amount of $4,750 or other amount to be proven at trial, and

pursuant to RCW 49.52.070 are entitled to recovery of twice such amounts, including interest

thereon, and attorneys’ fees and costs.

                                 FIFTH CLAIM FOR RELIEF
                        Wrongful Discharge in Violation of Public Policy
                        (Plaintiff Covington Against Defendant LCOH)

                                                  87.

        Plaintiffs re-allege damages and incorporates by reference the facts and allegations set forth

in the prior paragraphs of this Complaint.

                                                  88.

        Washington Law Against Discrimination provides an especially strong public policy basis

for a claim of wrongful discharge resulting from an employee’s complaint of discrimination.



 22 | Complaint                                                                   JJH Law, P.C.
                                                                                  514 NW 11th Ave., Ste. 201
                                                                                  Portland, OR 97209
            Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 23 of 33




                                               89.

        In addition, the Washington Industrial Safety and Health Act codifies Washington’s

recognition of a strong public policy of ensuring workplace safety and protecting workers who

report potential safety violations.

                                               90.

        Defendant contravened Washington’s strong public policy promoting a workplace free

from discrimination and retaliation when it failed to protect Plaintiff Covington when he engaged

in protected conduct by complaining of discrimination and unsafe dental equipment practices.

                                               91.

        Defendant’s conduct is more egregious than failing to remedy the unlawful employment

practices. Defendant’s treatment of Plaintiff Covington worsened because he engaged in protected

activity.

                                               92.

        As a direct and proximate result of Defendant’s wrongful termination of Plaintiff

Covington, he has suffered actual economic damages in the form of lost earnings and benefits and

additional financial consideration associated with the loss of gainful employment in an amount to

be proven at trial, as set forth above.

                                               93.

        As a direct and proximate result of Defendant’s wrongful termination of Plaintiff

Covington, he has suffered non-economic damages in the form of emotional harm and other

damages, in an amount to be proven at trial, as set forth above.




 23 | Complaint                                                             JJH Law, P.C.
                                                                            514 NW 11th Ave., Ste. 201
                                                                            Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 24 of 33




                        PLAINTIFF BUCK’S CLAIMS FOR RELIEF

                                 SIXTH CLAIM FOR RELIEF
                   Title VII of the Civil Rights Act, Gender Discrimination
                                      42 U.S.C. § 2000e–2
                          (Plaintiff Buck Against Defendant LCOH)

                                               94.

       Plaintiffs re-allege damages and incorporates by reference the facts and allegations set forth

in the prior paragraphs of this Complaint.

                                               95.

       Defendant engaged in unlawful employment practices, because Defendant discriminated

against and ultimately constructively discharged Plaintiff Buck from employment because of

Plaintiff’s gender. Defendant would not have treated Plaintiff as described above had it not been

because of Plaintiff’s gender and Defendant’s stereotypes related to gender roles.

                                               96.

       Defendant intentionally created or maintained discriminatory working conditions based

upon Plaintiff Buck’s gender.

                                               97.

       Defendant constructively discharged Plaintiff Buck because of her gender.

                                               98.

       As a result of the harassing conduct Defendant knew or should have known about, Plaintiff

Buck suffered harm and Defendant’s conduct was a substantial factor in causing Plaintiff’s harm.

                                               99.

       As a result of a violation of 42 U.S.C. § 2000e–2, an employee is entitled to: (1)

compensatory damages, such as lost wages and employment benefits, covering past and future

losses with appropriate interest, as well as damages for pain, suffering, and emotional distress, 42


 24 | Complaint                                                                JJH Law, P.C.
                                                                               514 NW 11th Ave., Ste. 201
                                                                               Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 25 of 33




U.S.C. §§1981a, 2000e-5(g)(1); (2) punitive damages, 42 U.S.C. § 1981a; and (3) costs and

attorney fees, 42 U.S.C. § 2000e-5(k).

                                                 100.

        As a result of Defendant’s unlawful conduct, Plaintiff Buck has incurred and continues to

incur lost wages and benefits in an amount to be proven at trial. Plaintiff Buck will continue to

have lost income and benefits into the future.

                                                 101.

        As a direct and proximate result of Defendant’s conduct, Plaintiff Buck has suffered and

will continue to suffer mental stress, humiliation, inconvenience and loss of enjoyment of life all

to Plaintiff Buck’s non-pecuniary loss, in an amount to be determined at trial, as set forth above.

                                                 102.

        Defendant’s conduct was willful, malicious and/or done with reckless indifference to

Plaintiff Buck’s federally protected rights. Defendant should be assessed punitive damages in an

amount to be determined at trial, as set forth above.

                                                 103.

        As a result of Defendant’s unlawful actions, Plaintiffs seek the full extent of damages

Plaintiffs are entitled to by law.

                               SEVENTH CLAIM FOR RELIEF
            Title VII of the Civil Rights Act, Discrimination Based on Association
                                       42 U.S.C. § 2000e–2
                           (Plaintiff Buck Against Defendant LCOH)

                                                 104.

        Plaintiffs re-allege damages and incorporates by reference the facts and allegations set forth

in the prior paragraphs of this Complaint.




 25 | Complaint                                                                 JJH Law, P.C.
                                                                                514 NW 11th Ave., Ste. 201
                                                                                Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 26 of 33




                                               105.

       Defendant engaged in unlawful employment practices, because Defendant discriminated

against and ultimately constructively discharged Plaintiff Buck from employment because of

Plaintiff’s close association with an individual, Austin Covington, that Defendant perceived as a

gay man, transgender, and/or presented in a manner different from stereotypes related to gender.

                                               106.

       Defendant intentionally created or maintained discriminatory working conditions based

upon Plaintiff Buck’s close association with Covington.

                                               107.

       Defendant constructively discharged Plaintiff Buck because of her close association with

Covington.

                                               108.

       As a result of a violation of 42 U.S.C. § 2000e–2, an employee is entitled to: (1)

compensatory damages, such as lost wages and employment benefits, covering past and future

losses with appropriate interest, as well as damages for pain, suffering, and emotional distress, 42

U.S.C. §§1981a, 2000e-5(g)(1); (2) punitive damages, 42 U.S.C. § 1981a; and (3) costs and

attorney fees, 42 U.S.C. § 2000e-5(k).

                                               109.

       As a result of Defendant’s unlawful conduct, Plaintiff Buck has incurred and continues to

incur lost wages and benefits in an amount to be proven at trial, as set forth above.




 26 | Complaint                                                                JJH Law, P.C.
                                                                               514 NW 11th Ave., Ste. 201
                                                                               Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 27 of 33




                                                110.

        As a direct and proximate result of Defendant’s conduct, Plaintiff Buck has suffered and

will continue to suffer mental stress, humiliation, inconvenience and loss of enjoyment of life all

to Plaintiff Buck’s non-pecuniary loss, in an amount to be determined at trial, as set forth above.

                                                111.

        Defendant’s conduct was willful, malicious and/or done with reckless indifference to

Plaintiff Buck’s federally protected rights. Defendant should be assessed punitive damages in an

amount to be determined at trial.

                                                112.

        As a result of Defendant’s unlawful actions, Plaintiffs seek the full extent of damages

Plaintiffs are entitled to by law.

                                 EIGHTH CLAIM FOR RELIEF
                           Title VII of the Civil Rights Act, Retaliation
                                        42 U.S.C. § 2000e–2
                           (Plaintiff Buck Against Defendant LCOH)

                                                113.

        Plaintiffs re-allege damages and incorporates by reference the facts and allegations set forth

in the prior paragraphs of this Complaint.

                                                114.

        42 U.S.C. § 2000e–3(a) provides:

                It shall be an unlawful employment practice for an employer to
                discriminate against any of his employees or applicants for
                employment, for an employment agency, or joint labor-management
                committee controlling apprenticeship or other training or retraining,
                including on-the-job training programs, to discriminate against any
                individual, or for a labor organization to discriminate against any
                member thereof or applicant for membership, because he has
                opposed any practice made an unlawful employment practice by this
                subchapter, or because he has made a charge, testified, assisted, or


 27 | Complaint                                                                 JJH Law, P.C.
                                                                                514 NW 11th Ave., Ste. 201
                                                                                Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 28 of 33




               participated in any manner in an investigation, proceeding, or
               hearing under this subchapter.

                                               115.

       Defendant engaged in unlawful employment practices, because Defendant discriminated

against and ultimately discharged Plaintiff Buck from employment because Plaintiff reported

and/or opposed a practice made unlawful by 42 U.S.C. § 2000e, et seq. Plaintiff opposed and/or

complained about illegal gender discrimination as set forth above and Defendant constructively

discharged Plaintiff for such opposition.

                                               116.

       As a result of a violation of 42 U.S.C. § 2000e–2, an employee is entitled to: (1)

compensatory damages, such as lost wages and employment benefits, covering past and future

losses with appropriate interest, as well as damages for pain, suffering, and emotional distress, 42

U.S.C. §§1981a, 2000e-5(g)(1); (2) punitive damages, 42 U.S.C. § 1981a; and (3) costs and

attorney fees, RCW 49.60.030(2).

                                               117.

       As a result of Defendant’s unlawful conduct, Plaintiff Buck has incurred and continues to

incur lost wages and benefits in an amount to be proven at trial, as set forth above.

                                               118.

       As a direct and proximate result of Defendant’s conduct, Plaintiff Buck has suffered and

will continue to suffer mental stress, humiliation, inconvenience and loss of enjoyment of life all

to Plaintiff Buck’s non-pecuniary loss, in an amount to be determined at trial, as set forth above.




 28 | Complaint                                                                JJH Law, P.C.
                                                                               514 NW 11th Ave., Ste. 201
                                                                               Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 29 of 33




                                                119.

        Defendant’s conduct was willful, malicious and/or done with reckless indifference to

Plaintiff Buck’s federally protected rights. Defendant should be assessed punitive damages in an

amount to be determined at trial.

                                                120.

        As a result of Defendant’s unlawful actions, Plaintiffs seek the full extent of damages

Plaintiffs are entitled to by law.

                                  NINTH CLAIM FOR RELIEF
                                Discrimination and/or Harassment
                                    RCW 49.60.180 & 49.60.30
                            (Plaintiff Buck Against Defendant LCOH)

                                                121.

        Plaintiffs re-allege damages and incorporates by reference the facts and allegations set forth

in the prior paragraphs of this Complaint.

                                                122.

        Defendant engaged in unlawful employment practices, because Defendant discriminated

against and ultimately discharged Plaintiff Buck from employment because of Plaintiff’s gender

and/or her association with Covington, who Defendant perceived as a gay man, transgender, and/or

an individual that presented in a manner different from stereotypes related to gender. Defendant

would not have treated Plaintiff Buck as described above had it not been because of Plaintiff’s

gender and/or her association with Covington.

                                                123.

        Wise subjected Plaintiff Buck to unwelcome gender-based comments and severe or

pervasive verbal conduct of sexual and/or sexual orientation nature that unreasonably interfered




 29 | Complaint                                                                 JJH Law, P.C.
                                                                                514 NW 11th Ave., Ste. 201
                                                                                Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 30 of 33




with Plaintiff’s work performance and altered the conditions of Plaintiff’s employment to create

an abusive and hostile work environment.

                                               124.

       Defendant intentionally created or maintained discriminatory working conditions based

upon Plaintiff Buck’s gender and/or her close association with Covington.

                                               125.

       Defendant is liable and responsible for Wise’s unlawfully harassing conduct because, as

an owner of Defendant and the highest-ranking supervisor at the company, Wise’s was sufficiently

high that he was Defendant’s proxy.

                                               126.

       Alternatively, or in addition, Defendant is responsible for Wise’s unlawfully harassing

conduct because, as an owner of Defendant and the highest-ranking supervisor at the company,

Wise was a supervisor with immediate or successively higher authority over Plaintiff Buck and,

on information and belief, Wise participated in and was responsible for Defendant’s decision to

discharge Plaintiff.

                                               127.

       Alternatively, or in addition, Defendant is responsible for Wise’s unlawfully harassing

conduct because Defendant knew of the severe or pervasive harassment and failed to take

immediate and appropriate corrective action.

                                               128.

       Defendant constructively discharged Plaintiff Buck because of her gender and/or close

association with Covington.




 30 | Complaint                                                             JJH Law, P.C.
                                                                            514 NW 11th Ave., Ste. 201
                                                                            Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 31 of 33




                                               129.

        As a result of the harassing conduct Defendant knew or should have known about, Plaintiff

Buck suffered harm and Defendant’s conduct was a substantial factor in causing Plaintiff’s harm.

                                                130.

        As a result of Defendant’s unlawful conduct, Plaintiff Buck has incurred and continues to

incur lost wages and benefits in an amount to be proven at trial, as set forth above.

                                                131.

        As a direct and proximate result of Defendant’s conduct, Plaintiff Buck has suffered and

will continue to suffer mental stress, humiliation, inconvenience and loss of enjoyment of life all

to Plaintiff Buck’s non-pecuniary loss, in an amount to be determined at trial, as set forth above.

                                                132.

        Plaintiff Buck is entitled to recover her costs and attorneys’ fees pursuant to RCW

49.60.030(2).

                                                133.

        As a result of Defendant’s unlawful actions, Plaintiffs seek the full extent of damages

Plaintiffs are entitled to by law.

                               TENTH CLAIM FOR RELIEF
                        Wrongful Discharge in Violation of Public Policy
                          (Plaintiff Buck Against Defendant LCOH)

                                                134.

        Plaintiffs re-allege damages and incorporates by reference the facts and allegations set forth

in the prior paragraphs of this Complaint.




 31 | Complaint                                                                 JJH Law, P.C.
                                                                                514 NW 11th Ave., Ste. 201
                                                                                Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 32 of 33




                                              135.

        Washington Law Against Discrimination provides an especially strong public policy basis

for a claim of wrongful discharge resulting from opposing discriminatory workplace policies.

                                              136.

        Defendant contravened Washington’s strong public policy promoting a workplace free

from discrimination and retaliation when pursuant to Defendant’s policy dated January 1, 2020,

Defendant required Plaintiff Buck waive her legal rights with regard to Defendant’s discriminatory

and retaliatory actions against her.

                                              137.

        Defendant’s conduct is more egregious than failing to remedy its unlawful employment

practices. Defendant sought a waiver from Plaintiff Buck to continue its unlawful employment

practices in exchange for Plaintiff’s continued employment and/or employment without any

reduction in her pay.

                                              138.

        As a direct and proximate result of Defendant’s wrongful constructive termination of

Plaintiff Buck, she has suffered actual economic damages in the form of lost earnings and benefits

and additional financial consideration associated with the loss of gainful employment in an amount

to be proven at trial, as set forth above.

                                              139.

        As a direct and proximate result of Defendant’s wrongful constructive termination of

Plaintiff Buck, she has suffered non-economic damages in the form of emotional harm and other

damages, in an amount to be proven at trial, as set forth above.




 32 | Complaint                                                              JJH Law, P.C.
                                                                             514 NW 11th Ave., Ste. 201
                                                                             Portland, OR 97209
         Case 3:20-cv-06173-BHS Document 1 Filed 12/01/20 Page 33 of 33




                                    JURY TRIAL DEMAND

        Plaintiffs demand a jury trial on all claims and issues to the extent allowed under the law.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs requests the following judgments and relief according to proof:

    1. Economic damages;

    2. Non-economic damages;

    3. Reasonable costs and attorney’s fees per statute;

    4. Equitable relief including a permanent injunction enjoining LCOH from engaging in any

        employment practice which discriminates on the bases as alleged in this Complaint;

    5. For prejudgment and post-judgment interest as appropriate and allowed by law;

    6. On all claims, as applicable, amounts necessary to offset the income tax consequences of

        receiving a lump sum payment, rather than receiving payment of wages over the

        applicable time frame;

    7. Punitive damages; and

    8. All such other relief as this Court may deem proper.

Dated: December 1, 2020.                            JJH LAW, P.C.
                                                    s/ Joseph Haddad
                                                    Joseph J. Haddad, WSBA No. 47665
                                                    joseph@jjh-law.com




  33 | Complaint                                                               JJH Law, P.C.
                                                                               514 NW 11th Ave., Ste. 201
                                                                               Portland, OR 97209
